       Case 2:20-cv-01953-CSMW Document 25 Filed 03/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNETTE JENNINGS o/b/o                  :                     CIVIL ACTION
TARRELLE RONALD THOMAS                  :
                  v.                    :
ANDREW SAUL,                            :
Commissioner of the                     :
Social Security Administration          :                     NO. 20-1953

                                    ORDER

      AND NOW, this 29th day of March, 2021, upon consideration of Plaintiff’s Motion for

Reconsideration (Document No. 21), the Commissioner’s Response thereto (Document No. 22),

Plaintiff’s Sur-Reply (Document No. 23), and for the reasons contained in the court’s

Memorandum Opinion of today, it is hereby ORDERED that Plaintiff’s Motion is DENIED.




                                            BY THE COURT:



                                               /s/ Carol Sandra Moore Wells     _____
                                            CAROL SANDRA MOORE WELLS
                                            United States Magistrate Judge
